Citation Nr: 0307548	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  97-13 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Post-traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from May 
1970 to September 1973, including service in Vietnam from 
March to November 1972.  The veteran had an additional period 
of service from August 1979 to April 1983, but was discharged 
under other than honorable conditions.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1996 rating decision by the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for PTSD.  When this 
case was previously before the Board in May 1999, the claim 
was found to be well-grounded, and it was remanded for 
further evidentiary development.

The veteran testified at a personal hearing before a hearing 
officer at the RO in April 1998.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation, in part, provides for notice and assistance to 
claimants for VA benefits.  Implementing regulations have now 
been promulgated.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The new law and implementing regulations apply in 
the instant case.  Here, the veteran has never been informed 
of the enactment, or the substantive provisions, of the VCAA.  

Further, in May 1999 the Board remanded the case for 
development related to verification of the veteran's claimed 
stressors.  The Center for Unit Records Research (CURR) 
responded in February 2001 that CURR had no operational 
reports-lessons learned or daily staff journals for the units 
to which the veteran had been assigned.  The sole record 
provided related to incidents prior to the veteran's arrival 
in Vietnam.  However, CURR also stated that the National 
Personnel Records Center (NPRC) was the custodian of morning 
reports which would show personnel actions such as deaths and 
wounding.
The Board notes that August 1999 request forwarded to CURR by 
the RO included reference to a mortar attack in June 1972 at 
the "Quincy" compound in which the veteran alleges 3 were 
killed, and 7 were wounded.  Moreover, in response to 
Congressional inquiries, the RO stated that it was awaiting 
morning reports and other records which were not located at 
CURR before processing the claim further.  There is no 
indication that such records were ever received, or that NPRC 
stated they were unavailable.  A remand "confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

In light of the foregoing, a REMAND is required for the 
following actions:

1)  The veteran should be provided with 
notice of the enactment and provisions of 
the VCAA, including specific information 
regarding what evidence VA has obtained 
or will obtain on her behalf, and what 
evidence or information the veteran is 
responsible for obtaining or providing.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  If further evidence is 
identified, the VA should take 
appropriate steps to associate it with 
the claims file.  

2)  The RO should contact NPRC and 
follow-up on requests for morning reports 
and other records.  If such records are 
not available, NPRC should state such in 
writing.

3)  If and only if the RO determines that 
the record establishes the existence of a 
stressor or stressors, the veteran should 
be scheduled for a psychiatric 
examination to determine the nature and 
etiology of any and all psychiatric 
disorders.  The claims file must be 
reviewed in conjunction with the 
examination.  The examiner must be 
informed that only stressors verified by 
the RO may be relied upon.  A complete 
and detailed rationale for all opinions 
expressed is requested.

3)  Following completion of the above, 
the claim should be reviewed.  If it 
remains denied, RO should provide the 
veteran and his representative with an 
appropriate  supplemental statement of 
the case.  They should have the 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




